DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 June 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 21-40 are pending.
Claims 1-20 are cancelled. 
Claims 27, 34 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 21-40 are rejected for double patenting.
There is no art rejection for claims 21-40.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 27, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 27, 34, “the mapped result data”, lack of antecedent basis”, the claim is therefore indefinite.  For the purpose of applying prior art, the hybridization state of the atomic element” is construed to be “the iteration result data”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US-PATENT NO.10/366,324B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US-PATENT No. 10,535,008 B1.	
Instant Application:
16/741,458
US-PATENT:
10/535,008 B2
Claim 21 – Limitation A: 
A method comprising: 
assigning, to a respective segment node of a plurality of segment nodes of a distributed computing system, each chunk of a sequence of chunks of time series data elements arranged in a time ordering, wherein a first chunk in the time ordering is assigned to a first segment node and other chunks are assigned to a plurality of second segment nodes; 

Claim 1- Limitation A: 
A method comprising: 
              receiving a plurality of time series data elements, each time series data element having a respective data element value and a respective time value representing a position of the data element relative to other data elements in the time series; partitioning the plurality of time series data elements into a sequence of chunks, wherein each chunk of the sequence of chunks includes all time series data elements of the plurality of time series data elements within  a respective  range of time values, the sequence of chunks having-a-n a time 
                assigning each chunk to a respective segment node of a plurality of segment nodes of a distributed computing system, wherein a first chunk in the time ordering is assigned to a first segment node and other chunks are assigned to a plurality of second segment nodes; and

computing iteration result data for the time series data elements using an autoregressive integrated moving average (ARIMA) model comprising parameter values; and 

Claim 1 – Limitation B:
          computing first iteration result data for an autoregressive integrated moving average model for the plurality of time series data elements comprising: 
          determining first iteration parameter values of the autoregressive integrated moving average model for the plurality of time series data elements, and 
            computing, by each segment node using one or more specified initial conditions and the first iteration parameter values, respective first iteration result data for each chunk of the sequence of chunks assigned to the segment node; 
Claim 21 – Limitation C: 
updating the parameter values of the ARIMA model, including: 
obtaining, for each second segment node, prior iteration result data comprising autoregressive, integrated, and moving average values of the ARIMA model computed over a preceding chunk by a different segment node on a prior iteration, the preceding chunk being a chunk in the time ordering that precedes a respective chunk assigned to the second segment node, 
computing updated parameter values for the ARIMA model in accordance with the prior iteration result data, and 


            until a stopping criterion has been reached, iteratively modifying parameter values of the autoregressive integrated moving average model, including: 
              obtaining, by the first segment node assigned to process the first chunk, one or more initial conditions; identifying, by each second segment node, a respective location storing prior iteration result data comprising autoregressive, integrated, and moving average parts of the autoregressive integrated moving average model computed over a preceding chunk of the time series data elements by a different segment node on a prior iteration, the preceding chunk being a chunk in the 
           computing, by the plurality of second segment nodes at least partially in parallel, a respective current delta value using the prior iteration result data computed over the preceding chunk of the time series data elements, using the delta value to modify current parameter values of the autoregressive integrated moving average model, and 
             computing, by each of the plurality of second segment nodes at least partially in parallel using the modified current parameter values of the autoregressive integrated moving average model, current iteration result data of the autoregressive integrated moving average model for each chunk of the sequence of chunks assigned to the second segment node.

The method of claim 21, wherein computing the updated parameter values for the ARIMA model in accordance with the prior iteration result data comprises: computing, by each of the plurality of second segment nodes at least partially in parallel, a delta value using the prior iteration result data and the current iteration result data; and using the delta value to update the parameter values of the ARIMA model.
Claim 3:
The method of claim 1, wherein computing, by each of the plurality of second segment nodes, current iteration result data of the autoregressive integrated moving average model for each chunk of the sequence of chunks assigned to the second segment node comprises: computing current iteration result data in parallel across all of the second segment nodes; and on each second segment node, computing the current iteration result data sequentially for each chunk of a sequence of chunks assigned to the second segment node.
Claim 23:
The method of claim 22, wherein the method further comprises iteratively 

The method of claim 1, further comprising: on each iteration after the first iteration, 

The method of claim 21, wherein updating the parameter values of the ARIMA model further comprises: obtaining, by the first segment node assigned to process the first chunk, one or more initial conditions.
Claim 1 – Limitation B:

Claim 25:
The method of claim 21, wherein computing the iteration result data comprises: initializing first values for the parameter values; and computing, by each segment node, respective iteration result data for each chunk assigned to the segment node using one or more specified initial conditions and the parameter values.
Claim 1 – Limitation B:

Claim 26: 
The method of claim 25, wherein the one or more specified initial conditions comprise random or zero values.
Claim 11:
The method of claim 1, wherein the one or more specified initial conditions comprise random values, or zero values.
Claim 27
The method of claim 21, wherein the method further comprises: storing the iteration result data in a result data structure mapping result data to a respective chunk including a respective time series data element for the mapped result data.
Claim 8:
The method of claim 7, further comprising: storing, by each segment node, the respective first iteration result data for a-each chunk assigned to the segment node, in a result data structure, wherein the result data structure maps chunk identification numbers to respective first iteration result data.


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 28-40 cover substantially similar claim elements as claims 21-29, and therefore is rejected as detailed above under substantially similar rationale.
Allowable Subject Matter Analysis

Claims 21-40 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 21-40.  
Regarding independent claim 21, it includes the following specific teaching not shown in prior-arts:
“assigning, to a respective segment node of a plurality of segment nodes of a distributed computing system, each chunk of a sequence of chunks of time series data elements arranged in a time ordering, wherein a first chunk in the time ordering is assigned to a first segment node and other chunks are assigned to a plurality of second segment nodes; 
computing iteration result data for the time series data elements using an autoregressive integrated moving average (ARIMA) model comprising parameter values; and 
updating the parameter values of the ARIMA model, including: 
obtaining, for each second segment node, prior iteration result data comprising autoregressive, integrated, and moving average values of the ARIMA model computed over a preceding chunk by a different segment node on a prior iteration, the preceding chunk being a chunk in the time ordering that precedes a respective chunk assigned to the second segment node, 
computing updated parameter values for the ARIMA model in accordance with the prior iteration result data, and 
computing, by each of the plurality of second segment nodes using the updated parameter values of the ARIMA model, current iteration result data of the ARIMA model for each chunk of the sequence of chunks assigned to the second segment node.”

The followings are references closest to the invention claimed:
Chen et al., "Multi-Dimensional Regression Analysis of Time-Series Data Streams", Proceedings of the 28th VLDB Conference, Hong Kong, China, 2002 [hereafter Chen], teaches multi-dimensional regression analysis for time series data.
Sarmiento, et al., US-PG-PUB NO. 2015/0134315A12 [hereafter Samiento] shows parallel regression model building.
LAKSHMINARAYAN, et al., US-PGPUB NO.2014/0324743A1 [hereafter LAKSHMINARAYAN] shows using autoregressive model for time-series data processing.  
Cichosz, et al., US-PGPUB NO.2015/0032674 [hereafter Cichosz] shows parallel processing of egression tree.  
Barreto et al., “Time Series Prediction with the Self-Organizing Map: A review”, Perspective of Neural-Symbolic Integration, B. Hammer, P.Hitzler Editors, Springe Verlag, 2007, p.135-158 [hereafter Barreto] shows iterative time series prediction with SOFM.
Dorneich et al., US-PGPUB NO.2009/0018798 A1 [hereafter Dorneich] shows computer implementation of time series analysis.  

Claims 28 and 35 are substantially similar to claim 21. The arguments as given above for claim 21, are applied, mutatis mutandis, to claims 28 and 35, therefore the allowable subject matter reasoning of claim 21 are applied accordingly.
Regarding the dependent claims 22-27 / 29-34 / 36-40, which include all the limitations of the independent claims 21 / 28 / 35, also have no art rejection.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126